Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/8/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and/or an abstract idea without significantly more. The claim(s) recite(s) “determining the presence or absence of a risk of developing cancer” and set forth accomplishing this by detecting the presence or absence of a mutation or mutations in human p53.  Therefore the claims set forth that the mutation or mutations in human p53 is/are correlated with or associated risk of developing cancer.  This type of relationship is a natural law/natural phenomenon judicial exception.  Furthermore “determining” the presence or absence of risk can be accomplished in the mind by thinking about the results of the detecting assay, and so this limitation additionally sets forth a judicial exception that is an abstract idea mental process.  
The judicial exceptions are not integrated into a practical application because the do not apply or use the judicial exceptions in any way. In addition to the judicial exceptions, the claims only set forth a single step of detecting the presence or absence of the mutation or mutations.  This step does not apply or use the judicial exception in any way, and the step is pre-solution data gathering necessary for determining risk. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only recited process step in the claims amounts to pre-solution data gathering at an extremely high level of generality using conventional techniques.  The step instructs a scientist to use any known technique for detecting the presence or absence of mutations.  The step is recited at a high level of generality and there is no meaningful limitation that distinguishes the claimed step from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention, at the time the application was filed.  Methods for detecting the presence or absence of mutations were widely known and practiced at the time of the invention, including next generation and Sanger sequencing methods, including the sequencing methods recited in claims 6, 7, 11, and 12.  This is evidenced by the instant specification which teaches that examples of methods for detecting the presence or absence can include conventional sequencing method such as a Sanger method, and can also include next generation sequencing (para 17).  Next generation sequencing was also well established at the time of the invention, as evidenced by Behjati et al. which provides a review of next generation sequencing and teaches that in genome research NGS has mostly superseded conventional Sanger sequencing (Abstract and throughout; Behjati S, Tarpey PS. Arch Dis Child Educ Pract Ed 2013;98:236–238.).  
The limitations of claims 3, 5, 9, and 11 further define the mutation itself, and therefor narrow the judicial exception by narrowing the disclosed correlation.  They do not recite or require any additional methodological limitations.  
Therefore, having considered all of this, it is concluded that the claims are not eligible subject matter.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6-10 of copending Application No. 17/815082 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of copending Application No. 17815082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the instant claims because claims 6-10 of the copending application teaches a method for determining the presence or absence of a risk for developing cancer comprising detecting the presence or absence of a mutation to substitute aspartic acid.
 	The copending application is a divisional of the current application.  However the protection afforded by section 121 to applications filed as a result of  restriction requirement is not applicable here because the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.  In particular, the combination claims were not present at the time of the restriction requirement.  See MPEP 804.01.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. Biomedical Research (Tokyo) 37(4)259-264, 2016, reference published online August 1, 2016.  
 	The effective filing date of the instant claims is 8/3/2017.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
	Additionally it is noted that the reference has authors in addition to those individuals listed as the inventive entity.  
	The Biomedical Research website reports that the reference was published August 1, 2016. 

    PNG
    media_image1.png
    239
    728
    media_image1.png
    Greyscale


The Yamaguchi et al. reference teaches a method which comprises detecting the presence or absence of a mutation to substitute aspartic acid with histidine at codon 49 of human p53 in a biological sample collected from the  subject, and further detecting the presence or absence of a mutation to substitute alanine with aspartic acid at codon 159 of human p53.  The reference teaches amplifying all 11 exons of TP53 and analyzing them by next-generation sequencing and Sanger sequencing (p. 261).  The reference teaches detecting both claimed mutations in a single person, see Table 2, patient 1.  The reference teaches the mutation is germline.  The nucleic acid differences recited in claims 3 and 9 are inherent to the mutations.  Thus the reference anticipates all of the claims. 
The claims recite the intended use “for determining the presence or absence of a risk of cancer.”  The method disclosed in the reference includes all of the steps recited in the claims and could be used as intended.  
Claim(s) 1, 3, 5, 7, 8, 9,  and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (Cancer Research 51, 5520-5525, October 15, 1991).
The Murakami et al. reference teaches a method which comprises detecting the presence or absence of a mutation to substitute aspartic acid with histidine at codon 49 of human p53 in a biological sample collected from the  subject, and further detecting the presence or absence of a mutation to substitute alanine with aspartic acid at codon 159 of human p53.  The reference teaches PCR-SSCP analysis of 22 cases of advanced hepatocellular carcinoma (p. 5520).  Figure 1 illustrates that the regions assayed included codon 49 and codon 159.  Thus, for both codons, the method teaches determining the "presence or absence" of mutation at each position.  Where no mutation is reported, the “absence” of the mutation was detected.  
Additionally, the reference teaches that in Patient 8, a mutation at codon 49 was identified by nucleotide sequence analysis using the dideoxy chain termination method (otherwise known as Sanger sequencing, p. 5520).  The change was from aspartic acid to histidine, a nucleotide change GAT to CAT (p. 5521 and Figure 3a).  The reference teaches that this substitution was found in noncancerous tissue (i.e. it is a germ cell mutation)and the reference proposes "that this polymorphism is a germinal mutation causing proneness to cancer (p. 5524).”   
The reference is silent as to mutation at codon 159, which indicates that no mutation was detected at this position.  Thus, in this case the method is a method comprising detecting the absence of the mutation.  
With regard to claim 9, the method taught in the reference inherently detects the absence of the recited mutation. With regard to claim 10, the mutation is inherently a germline mutation, no different action is required by the disclosed method to anticipate the claim.  
The claims recite the intended use “for determining the presence or absence of a risk of cancer.”  The method disclosed in the reference includes all of the steps recited in the claims and could be used as intended.  

Claim(s) 1, 3, 5, 6, 7, 8, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bougeard et al. (J Med Genet, 2008; 45:535-538, including supplemental materials).
 The Bougeard et al. reference teaches a method which comprises detecting the presence or absence of a mutation to substitute aspartic acid with histidine at codon 49 of human p53 in a biological sample collected from the  subject, and further detecting the presence or absence of a mutation to substitute alanine with aspartic acid at codon 159 of human p53.  The reference teaches molecular analysis of TP53 exons by PCR amplifying genomic DNA and using an automated sequence, which inherently employs a dideoxy (Sanger) sequencing process.  By sequencing every exon, the portion encoding both cottons 49 and 159 were inherently sequenced, and the method teaches determining the "presence or absence" of mutation at each position.  Where no mutation is reported, the “absence” of the mutation was detected.  
Additionally, the reference teaches detecting an Ala159Asp in two families that have Li-Fraumeni syndrome.  The nucleotide change GCC to GAC (see Supplementary table which teaches c. 476C>A mutation).  The reference teaches that this is a germline mutation (throughout).    
The reference is silent as to mutation at codon 49, which indicates that no mutation was detected at this position.  Thus, in this case the method is a method comprising detecting the absence of the mutation.  
With regard to claim 3, the method taught in the reference inherently detects the absence of the recited mutation. With regard to claim 5, the mutation is inherently a germline mutation, no different action is required by the disclosed method to anticipate the claim.  
The claims recite the intended use “for determining the presence or absence of a risk of cancer.”  The method disclosed in the reference includes all of the steps recited in the claims and could be used as intended.  

Claim(s) 1, 3, 5, 6, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (N Engl J Med 2015;373:2336-46., including supplemental materials).
 The Zhang et al. reference teaches a method which comprises detecting the presence or absence of a mutation to substitute aspartic acid with histidine at codon 49 of human p53 in a biological sample collected from the subject, and further detecting the presence or absence of a mutation to substitute alanine with aspartic acid at codon 159 of human p53.  The reference teaches p53 (TP53) DNA was sequenced using next-generation sequencing and the DNA sequences were analyzed.  Figure S6, panel A evidences that the exons including the two mutations named in the claims were sequenced for p53.  By sequencing every exon, the portion encoding both cottons 49 and 159 were inherently sequenced, and the method teaches determining the "presence or absence" of mutation at each position.  Where no mutation is reported, the “absence” of the mutation was detected.  
The reference is silent as to mutations at codon 49 and 159, which indicates that no mutation was detected at this position.  Thus, in this case the method is a method comprising detecting the absence of the mutations.  
With regard to claims 3 and 9, the method taught in the reference inherently detects the absence of the recited mutation. With regard to claim 5 and 10, the mutation is inherently a germline mutation, no different action is required by the disclosed method to anticipate the claim.  Furthermore, the reference is explicit that the sequences are being analyzed for germline mutations (see the title).  
The claims recite the intended use “for determining the presence or absence of a risk of cancer.”  The method disclosed in the reference includes all of the steps recited in the claims and could be used as intended.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634